DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 2 and 17, it is not clear what is meant by “a periodic signal having a periodicity selected to at least in part configure the periodic session protection signal”. Does the periodicity configure the signal? A periodic signal would necessarily have a periodicity. It is not clear how a periodicity configures a periodic signal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 11-15, 22, and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2018/0206126).
For Claims 7 and 22, Zhang teaches a method of wireless communication, and an apparatus for wireless communication comprising: a processor; a memory coupled with the processor; and instructions stored in the memory and executable by the processor (see Figure 7, items 702, 704, 706 and paragraphs 66-68), the method comprising: 
determining, by a first transmitter device, that transmission is to be provided in a shared spectrum (see paragraph 75, abstract: shared spectrum, monitoring for contention; thus the device has determined to transmit); 
monitoring, by the first transmitter device prior to transmitting in the shared spectrum, for a signal detectable during a contiguous contention period of a receiver assisted channel access procedure, wherein the contiguous contention period comprises a plurality (T1) of contiguous contention slots (see paragraphs 26, 73-74, 75, Figure 8 items 304a and 304b: contention periods, time divided slots); and 
determining that the shared spectrum is unavailable for the transmission when the contiguous contention period is found to include the signal (see paragraphs 75, 26).
For Claims 11 and 26, Zhang teaches the method, wherein the monitoring for the signal comprises: monitoring at least T1 contiguous contention slots for the signal (see paragraphs 26, 73-75, Figure 8 items 304a and 304b: monitoring contiguous contention slots).
For Claims 12 and 27, Zhang teaches the method, wherein the monitoring for the signal comprises: monitoring for presence of the signal in at least a predetermined number (K) slots of the contiguous contention slots (see paragraphs 26, 73-76).
For Claims 13 and 28, Zhang teaches the method, further comprising: determining that the shared spectrum is unavailable for the transmission when the predetermined number (K) of the contention slots is found to include the signal (see paragraph 75, Figure 8: yield medium when signal is detected in a number of the contention slots).
For Claims 14 and 29, Zhang teaches the method, further comprising: determining that the shared spectrum is available for the transmission when less than the predetermined number (K) of the contention slots is found to include the signal (see paragraph 75, Figure 8: acquiring medium when no protection signal detected).
For Claims 15 and 30, Zhang teaches the method, wherein the signal comprises a session protection signal configured to provide receiver assisted transmitter sensing with respect to the first transmitter device (see paragraphs 26, 73-75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0206126) in view of Barghi et al. (US 2018/0255561).
For Claims 1 and 16, Zhang teaches a method of wireless communication and an apparatus for wireless communication comprising: a processor; a memory coupled with the processor; and instructions stored in the memory and executable by the processor (see Figure 6, items 602, 604, 606, paragraphs 60-62: processor, memory)), the method comprising: 
receiving, by a receiver device from a first transmitter device, a signal of a communication session between the receiver device and the first transmitter device (see paragraph 26: RRQ); and 
transmitting, by the receiver device, a session protection signal during the communication session, wherein the session protection signal is configured to provide receiver assisted transmitter sensing with respect to a second transmitter device (see paragraphs 26: RRS).
Zhang as applied above is not explicit as to, but Barghi teaches an ongoing communication session (see abstract: “is in communication with”).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for the protection of an ongoing session as in Barghi when protecting resources in shared spectrum as in Zhang. The motivation would be to avoid losing resources during a call.
For Claims 2 and 17, Zhang further teaches the method, wherein the session protection signal comprises a periodic signal having a periodicity selected to at least in part configure the periodic session protection signal (see Figure 10: periodic frame structure, periodic self-contained subframes within the frame structure; see also Figure 8, paragraph 73: periodic structure including protection signal slots).
For Claims 3 and 18, Zhang further teaches the method, wherein the session protection signal comprises a signal comprises a signal transmitted during a contiguous contention period of a receiver assisted channel access procedure implemented by the second transmitter device (see paragraphs 73-74: contention periods, protection signaling; paragraph 75: monitoring by second transmitter).
For Claims 4 and 19, Zhang further teaches the method, wherein the contiguous contention period comprises a first number (T1) of contention slots, wherein if a predetermined number (K) of the contention slots of a contiguous contention period is found to include the session protection signal the receiver assisted channel access procedure determines a channel medium to be busy (see Figure 8, paragraph 75: yield medium if protection signal detected).
For Claims 5 and 20, Zhang further teaches the method, wherein a periodicity of the session protection signal is T1 (see Figure 8, paragraphs 73-74: time division, periodic occurrence of contention period and protection signaling).
For Claims 6 and 21, Zhang further teaches the method, wherein a duration of instances of the session protection signal is at least K contention slots (see Figure 8, paragraphs 73-74: duration of protection signal in contention period).

Claim(s) 8-9 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0206126)  as applied to claims 7 and 22 above, and further in view of Barghi et al. (US 2018/0255561).
For Claims 8 and 23, while Zhang does teach that beamforming is used (see paragraphs 64, 70), Zhang as applied above Is not explicit as to, but Barghi teaches the method, wherein the monitoring for the signal is performed by the first transmitter device each time the first transmitter device attempts to access a channel using an updated beam direction (see paragraph 71: beam direction to be used).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor beams to be used as in Barghi when attempting to access resources as in Zhang. The motivation would be to assess the desired resources.
For Claims 9 and 24, Zhang as applied above is not explicit as to, but Barghi teaches the method, wherein the updated beam direction comprises a beam direction to be utilized by the first transmitter device for initiating a communication session (see paragraph 71: preparing for transmission).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor beams to be used as in Barghi when attempting to access resources as in Zhang. The motivation would be to assess the desired resources.

Claim(s) 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0206126)  and Barghi et al. (US 2018/0255561) as applied to claims 7-8 and 22-23 above, and further in view of Zhang (US 2019/0053258, hereinafter Zhang ‘258).
For Claims 10 and 25, the references as applied above are not explicit as to, but Zhang ‘258 teaches the method, wherein the updated beam direction comprises a beam direction to be utilized by the first transmitter device for maintaining an ongoing communication session (see paragraph 4: it is known to acquiring a new beam of current beam degrades).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to evaluate new resources as in Zhang ‘258 if the resources of the current session of Zhang and Barghi become unfavorable. The motivation would be to maintain session quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2017/0070962) teaches a system in which a spatial reuse parameter is signaled to protect and ongoing session. Li et al. (US 2020/0275285) teaches a system in which new beams are acquired based on congestion. Stone (US 2022/0209843) teaches a system in which a new beam is established if the current beam has contention issues.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/18/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466